Citation Nr: 1506841	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to service connection for a left foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1980; he also had a period of active duty for training as a member of the Army National Guard from June to November 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in July 2014.  

(The issue of service connection for a left foot disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability attributable to his military service.

2.  The Veteran does not have a leg disability attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The Veteran does not have a leg disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2010 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for a psychiatric disorder.  The Veteran's reports of in-service psychiatric trauma could not be corroborated.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to this condition until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between a current disorder and active service.  Instead, as explained below, the Veteran's PTSD has specifically been linked to a post-service trauma.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronically filed evidence, contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric Disorder

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  As such, the Veteran's PTSD claim has been expanded to include any acquired psychiatric disorder.  (During the pendency of the appeal, the Veteran has been diagnosed with polysubstance abuse, PTSD, anxiety, and depression.)

Substance abuse that is a secondary result of an organic disease or disability may be eligible for service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3); see also Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  By contrast, primary substance abuse is not a disability that may be service connected.  38 U.S.C.A. §§ 105 1131; 38 C.F.R. § 3.1(m).  

Service connection for PTSD requires a medical diagnosis of PTSD; a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Of these, the Veteran only has the first.  While the medical record shows a diagnosis of PTSD, this diagnosis was made after an October 2009 incident in which the Veteran was shot during a home invasion.  To the extent that any trauma is specifically discussed in his treatment records, it is this October 2009 shooting.  He was noted to have nightmares related to this shooting.  A February 2010 VA treatment record shows that the Veteran specifically denied military trauma.  He did volunteer that the October 2009 experience was especially stressful as he was attacked by an acquaintance in 1981 and shot in both legs and the same arm.  This December 1981 shooting also occurred after the Veteran's separation from service.  Thus, there is no evidence of a medical link between the Veteran's PTSD and his military service.

Furthermore, there is no credible supporting evidence that the claimed in-service stressor occurred.  In his lay evidence provided in conjunction with this claim, the Veteran stated that he witness the shooting of a lieutenant while stationed in Seoul, Korea at Camp Casey.  The Veteran's service records confirm his service in Korea, but this claimed stressor could not be corroborated.  See November 2011 Formal Finding.  Exceptions to the corroboration requirement are available for veterans who engaged in combat with the enemy or claim a stressor of fear of hostile military or terrorist activity, but neither situation applies to the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  As such, his lay assertions alone cannot establish the existence of his claimed stressor.  Thus, service connection for PTSD is not warranted.

Finally, the Board has considered whether service connection is warranted for the other diagnosed psychiatric disorders of anxiety and depression.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Again, although the Veteran has current diagnoses of these disorders, there is no record of any psychiatric complaints or treatment in his service treatment records and these diagnoses came several years after his separation from service.  Thus, service connection for an acquired psychiatric disorder is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for an acquired psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Leg Disorder

The Board notes that the Veteran, in his hearing testimony, suggested that his leg and foot pain was caused by a back disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran's claim of service connection  for sciatica was denied in a November 2014 rating decision.  As yet, the Veteran has not appealed that claim and so it is not before the Board.  This November 2014 rating decision also denied the Veteran's attempts to reopen the October 2012 denials of service connection for lumbar strain and bilateral knee disability.  Since the Veteran is not currently service connected for any disability, secondary service connection is not available.

As explained above, service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson, 581 F.3d 1313.

In this case, VA treatment records note the Veteran's complaints of bilateral leg pain.  With regard to his claimed in-service injury, the Veteran's service treatment records include a complaint of left leg pain in May 1978 after hitting his hip against a bunk rail, resulting in a bruise on his left hip.  This was diagnosed as possible muscle strain.  No other lower extremity injury was noted in his service treatment records.  Despite the Veteran's testimony that he avoided going to sick call for fear of being teased, his service treatment records do show treatment for multiple colds, headaches, finger injuries, and the aforementioned hip bruise.  Thus, there is no objective indication that he would not have sought treatment for recurring leg pain and the Board finds the Veteran's assertions to that effect not credible.  No lower extremity abnormality was noted at the time of his separation examination.

The remaining question is whether there is a causal connection between an in-service injury or disease and current disability.  To this end, the record does not contain a positive medical nexus opinion.  The December 2012 VA examiner opined that it was less likely as not that the Veteran's current left hip strain was related to his in-service injury in May 1978.  This examiner noted that the nature of that injury and findings were not sufficient to anticipate further (nearly life-long) left hip or thigh pains, especially when there were no additional findings or complaints during the Veteran's remaining military service despite heavy in-service physical activities.  This examiner instead found that it was more likely that other post-service strains or injuries caused his current complaints.

To the extent that the Veteran believes his leg symptoms are attributable to his military service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the record shows multiple post-service leg injuries that complicate the question of etiology.  Specifically, the record shows that the Veteran was shot in both legs in December 1981 and in June 1995 he was treated for complaints of pain in his chest and legs due to an assault.  Moreover, the Veteran's credibility in this regard is brought into question by his VA treatment records immediately leading up to and following his claim of service connection.  Specifically, VA treatment records show complaints of leg pain beginning in July 2010.  See July 2010 and August 2010 VA treatment record.  In late July 2010, the Veteran reported a two-week history of leg pain.  He continued to report a July 2010 onset of this pain in his treatment records until a September 2010 primary care resident note in which the Veteran reported throbbing pain in the legs and foot since his service in the 1970s.  Less than one hour earlier he had reported to the nurse that he had experienced bilateral lower leg shooting pain for the last two to three months.  The Veteran filed his claim of service connection in September 2010, four days before this record.  As such, the Veteran had financial incentive to report an in-service onset of pain at that time; incentive that was not present at the time of his earlier treatment in July and August.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the Veteran's lay evidence of etiology not credible.

For reasons expressed immediately above, the claim of service connection for a left or right leg disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54 -56.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a left or right leg disability is denied.


REMAND

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, a January 2012 VA treatment records show a diagnosis of mild pes planus and complaints of foot pain.  Additionally, an August 1977 service treatment record shows complaints of pain in the plantar arch when marching.  This is sufficient to trigger VA's duty to provide an examination for his foot claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether a current left foot disability is related to his military service. 

The claims folder and relevant electronic records must be made available to, and reviewed by, the examiner. 

a.  The examiner is asked to identify and diagnose any left foot disability present.

b.  The examiner should then opine, for each left foot disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's military service, to include his documented foot complaints in August 1977.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the Veteran's left foot claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


